Citation Nr: 1547492	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-09 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2015, the Veteran testified in a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's bilateral hearing loss disability was not manifest during service and is not related to service, and an organic disease of the nervous system did not manifest to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated during service, nor may an organic disease of the nervous system be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the duty to notify was satisfied by a September 2011 letter sent to the Veteran prior to adjudication by the RO, and by a November 2011 letter notifying the Veteran of the RO's rating decision.  The claim on appeal was last adjudicated in February 2013, following which the Veteran was notified with a letter and a copy of the Supplemental Statement of the Case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  In October 2011, VA afforded the Veteran an audiological examination, and the report from this examination contained thorough and detailed findings which included consideration of the Veteran's service treatment records, lay contentions, and medical history.  The Board finds that this examination was adequate and additional VA examinations are not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

During the September 2015 Board hearing, the undersigned VLJ clarified the issue on appeal and explained the evidentiary basis for the award of service connection.  In addition, the Judge suggested the submission of types of evidence that would substantiate the Veteran's claim.  These actions supplemented VA's compliance with the VCAA in accordance with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

The Veteran contends that his hearing loss developed as a result of hazardous noise exposure-specifically weapons fire and helicopter noises-while serving in the Republic of Vietnam.  The Veteran's DD-214 Form reflects that he received the Combat Infantryman Badge.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

As an initial matter, the Board accepts, for purposes of this decision, that the Veteran was exposed to hazardous noise in service, as he participated in combat operations and reports being exposed to artillery, small arms fire, and helicopter noises in Vietnam.  As such noise exposure is consistent with the circumstances of his service, the Board concedes that the Veteran experienced acoustic trauma in service.  See 38 U.S.C.A. § 1154(b).  We also accept that he experienced decreased acuity coincident with such combat activity.

Service treatment records indicate that the Veteran's induction audiogram, dated in November 1965, revealed normal hearing.  His November 1967 separation examination likewise revealed normal hearing in both ears (i.e., within the 0 to 20 decibels range).  See Hensley, 5 Vet. App. at 157.  The ears and drums were clinically normal.  No other hearing or ear problems were noted during service.  

The evidence of record demonstrates that in November 1985 and October 2008, the Veteran underwent audiological testing with private medical providers.  In November 1985, an audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
65
n/a
80
LEFT
10
10
70
n/a
80

Although the audiogram results confirmed hearing loss disability for VA purposes, no opinion was provided as to the origin or duration of the Veteran's hearing loss.

In October 2008, a second private audiogram revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
80
110+
95
LEFT
30
45
75
95
105

Again, the report contained no information regarding date of onset or etiology of the Veteran's hearing loss.  Private records also reveal that the Veteran obtained hearing aids for his hearing loss, beginning in the 1980s.

In May 2011, the Veteran submitted a claim for disability benefits for bilateral hearing loss.  Thereafter, in October 2011, a VA examination was performed during which the Veteran asserted that his bilateral hearing loss was due to in-service noise exposure as a door gunner and infantryman.  He specifically reported being involved in a firefight after which he temporarily lost hearing in his right ear.  However, he reported that he gradually recovered hearing in the ear thereafter.  In addition, the Veteran reported occupational noise exposure from farming (6 years) and working in manufacturing (40 years).  He also reported recreational noise exposure from motorcycles and hunting.  At the time of the examination, an audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
80
105+
95
LEFT
10
40
80
85
100

Speech audiometry revealed speech recognition ability of 6 percent in the right ear and 54 percent in the left ear.  Based on these results, a diagnosis of bilateral sensorineural hearing loss was noted.

The VA examiner observed that the Veteran had in-service noise exposure and acknowledged his report of temporary hearing loss in his right ear following a firefight.  However, the examiner noted that both the induction audiogram and the November 1967 separation audiogram showed normal hearing bilaterally, and that there "no significant threshold shifts and no threshold shifts worse than 5db HL on the separation test."  The examiner then reviewed the post-service private audiograms and discussed occupational and recreational noise exposure, as reported by the Veteran.  The examiner opined that, based on the normal hearing during service and at separation, the Veteran's current hearing loss disability was not at least as likely as not caused by or a result of hazardous noise exposure in service.

In addition to the medical evidence of record, the Veteran has averred that he has had hearing loss since his exposure to weapons fire during service.  During his Board hearing, the Veteran reiterated temporarily losing hearing in his right ear following the firefight described in his VA examination report.  He averred that he has had hearing loss ever since that time.  The Board notes that, apart from the private audiograms discussed above, the Veteran has not submitted any additional evidence corroborating hearing loss or hearing aid usage prior to the mid-1980s.

The above medical and lay evidence clearly demonstrates that the Veteran has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  As the Board accepts that the Veteran was exposed to hazardous noise in service and decreased acuity consistent with combat, the remaining question is whether his hearing loss disability is related to service.  For the reasons that follow, the Board finds that a nexus has not been shown, and consequently service connection is not warranted.

In short, after a review of the entire record, the Board finds no credible evidence demonstrating that the Veteran incurred permanent hearing loss or hearing loss disability during service, or indeed for many years thereafter.  To the extent that he reports a decrease in acuity coincident with combat, the normal separation examination establishes that any such decrease was acute rather than permanent.  More specifically, hearing loss, to include an organic disease of the nervous system, was not "noted" during service.  Furthermore, based upon the normal in-service findings, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity during service.  Similarly, there is no credible proof of an organic disease of the nervous system within one year of separation.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Rather, the first evidence of permanent hearing loss is the November 1985 private audiogram (more than 17 years after separation), which, while demonstrating hearing loss that rises to the level of a disability under VA law, contains no indication of the date of onset or the etiology of the hearing loss.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of absence of documented evidence of a disability can be considered as a factor in resolving the claim).  While subsequent private and VA audiograms likewise demonstrate a hearing loss disability existed since at least the mid-1980s, they contains no indication that such hearing loss began in service.

The Board finds that the VA examiner's opinion that the Veteran's hearing loss disability was not related to in-service noise exposure is highly probative, as it is based on a review of the Veteran's service treatment records, in particular the induction audiogram and November 1967 separation examination.  The examiner noted that both in-service audiograms showed normal hearing with no significant threshold shift during that period, thus finding no link between current hearing loss and in-service noise exposure.  In so finding, the examiner conceded that the Veteran had exposure to weapons fire in service, and explicitly considered his lay contentions regarding his temporary hearing loss in service.  The Board finds this conclusion to be persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).

With regard to the lay statements of record, the Board notes that the Veteran is competent to testify as to symptoms of hearing loss and the date of its onset, as such facts are within his personal observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in light of the in-service audiograms indicating normal hearing, as well as the well-reasoned opinion of a VA medical professional discussed above, the Board finds that the Veteran's lay evidence is outweighed by the medical evidence of record.  Here, the contemporaneous in-service record, prepared by a skilled professional, in addition to the October 2011 VA examiner's findings, are more probative and more credible than remote lay statements advanced in support of a claim for benefits.

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's bilateral hearing loss disability did not manifest during service, during the one-year period following discharge, or continuously after separation.  Rather, the evidence establishes that the Veteran had normal hearing at separation, that the first documented hearing loss of record was many years after separation, and that the remote disability is unrelated to in-service events.  

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


